DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim x is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 - 15 and 17 -20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiMaio et al (US Pat Pub No. 2018/0042680).
 
Regarding claims 1 and 12, DiMaio et al shows a robotic surgery system (See at least figure 1 for robotic surgery system 100 also on Para 0040) comprising: 
a robotic arm (See at least Para 0046 for arms 121 – 124 also on figure 1); 
a drive mechanism attached to the robotic arm (See at least Para 0046 for motor-controlled joints with motor as the drive mechanism for the arm); 
a cannula (See at least Para 0046 and 0072 for cannula 331); 
a first sensor coupled to robotic arm (See at least Para 0045 for stereo endoscope/camera 140 as the tool coupled to robot arm; see also LUS Probe 150 with LUS sensor 30 also coupled to robotic arm specifically implementing fiducial marker ); 
a second sensor coupled to the drive mechanism differ from first sensor (See at least Para 0073 for strain gauge 303/force sensor 247 coupled to drive mechanism also on figure 3); 
 computer-readable memory having stored thereon executable instructions (See at least Para 0051 for computer memory 240 with processor 102);
processors in communication with the computer-readable memory (See at least Para 0051 for computer memory 240 with processor102) and configured to execute the instructions to cause the system (See at least Para 0051 for computer memory 240 with processor102 with program code instruction) to: 
direct automatic movement of the robotic arm towards the cannula based on data from the first sensor (See at least Para 0113 for tool tracking for teleoperated surgical robot with video subsystem 1301 and tool tracking 1302 inserted through cannula on Para 0046; See also Para 0056 and 0057 for camera calibration using fiducial for controller 102 using robot kinematic on Para 0059 and 61; see also Para 0012 and 0013 for LUS probe also automatically move to position and orientation implementing fiducial marker in trained manner);
direct manual movement of the robotic arm towards the cannula based on data from the second sensor ( See also Para 0061 for alternative surgeon operation manually; See also Para 0066 for auxiliary controller 242 provide haptic feedback during manual operation using force sensor 247 while surgeon implementing minimum invasive surgery with tool on Para 0046 and 0062).

Regarding claims 2 and 13, DiMaio et al shows the first sensor comprises a vision- based sensor (See at least Para 0045 for stereo endoscope/camera 140 as the tool coupled to robot arm).

Regarding claims 3 and 14, DiMiao et al shows the vision-based sensor comprises a camera (See at least Para 0045 for camera 140 as the vision based sensor).

Regarding claims 4 and 15, DiMiao et al shows the vision-based sensor is attached to the drive mechanism (See at least Para 0068 for endoscope to be driven by auxiliary controller 242 as drive mechanism attached with camera on Para 0060 with offset adjustment).

Regarding claims 6 and 17, DiMiao et al shows the second sensor comprises a non- vision-based sensor (See at least Para 0073 for strain gauge 303/force sensor 247 as the non-vision based sensor).

Regarding claims 7 and 18, DiMiao et al shows the non-vision-based sensor comprises a force or torque sensor (See at least Para 0073 for strain gauge 303/force sensor 247 as the non-vision based sensor).

Regarding claims 8 and 20, DiMiao et al shows the non-vision-based sensor is attached to the drive mechanism (See at least Para 0073 for strain gauge/fo
rce sensor 303 measures joint motor torque also shown on figure 3). 

Regarding claims 9 and 19, DiMiao et al shows the non-vision-based sensor comprises a switch (See at least Para 0066 and 0068 for control switch 231 for switching modes between auxiliary controller 242/master controller 222 where in the mode that uses force sensor 247 used by auxiliary controller 242 switched on/off  also shown on figure 2).

Regarding claim 10, DiMaio et al shows the non-vision-based sensor is positioned on a front end of the drive mechanism (See at least Para 0073 for force sensing with force sensor provide at the LUS probe front end while touching/pushing surgery target/structure).

Regarding claim 11, DiMiao et al shows the non-vision-based sensor is positioned on a back end of the drive mechanism (See at least Para 0073 for strain gauge 303/force sensor 247 coupled to drive mechanism joint axis as back end also on figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiMiao et al (US Pat Pub No.2018/0042680) in view of Lubinski (US Pat Pub No.20160074131).

Regarding claims 5 and 16, DiMiao shows a fiducial configured to be detected by the vision-based sensor (See at least Para 0072 for Fiducial marks 302 and 322 to be tracked by LUS sensor 301);
Lubinski further specifies cannula comprises fiducial (See at least Para 0009 for cannula 18 hold fiducial 20 within).
It would have been obvious for one of ordinary skill in the art, at the time of filing, to provide fiducial with cannula, in order to eliminate image offset as described by DiMiao, to provide further precise surgery operation, as both desired by DiMiao and Lubinski. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sutherland et al, US Pat No.7155316, force sensor, robot drive axis, auto insertion cannula, fiducial, tool navigation.
Peiferi et al, US Pat Pub No. 2015/00311982;2016/0361132, cannula, fiducial, manual operation, tool navigation, camera, mechanical drive/actuator.
Hoffman et al, US Pat No.10555775, force sensor, camera, tool tracking navigation.
Hasegawa, US Pat Pub No. 2017/0135710.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664